Name: Commission Regulation (EEC) No 1057/86 of 9 April 1986 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12.4 . 86 Official Journal of the European Communities No L98/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1057/86 of 9 April 1986 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as amended by Regulation (EEC) No 1013/ 86 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1678 / 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 505 /86 (4), Having regard to Commission Regulation (EEC) No 3155/ 85 of 11 November 1985 establishing advanced fixing of the monetary compensatory amounts ( 5), as last amended by Regulation (EEC) No 1002/ 86 (6), Whereas , in accordance with Article 1 of Regulation (EEC) No 1677/ 85 , if, for the currency of a Member State , there is a difference between the agricultural conversion rate and the central rate , or, where applicable , the market rate , this Member State must apply monetary compensatory amounts in intra ­ Community trade and in trade with third countries ; Whereas a Member State for which the central rate , or, where appropriate , the market rate indicates a value for the currency as expressed in ECU higher than the agri ­ cultural conversion rate charges monetary compensatory amounts on imports and pays them on exports ; whereas these amounts are called 'positive monetary compensatory amounts'; whereas a Member State for which the central rate, or, where appropriate , the market rate expresses a value for a Member State's currency as expressed in ECU lower than the agricultural conversion rate charges monetary compensatory amounts on exports and pays them on imports ; whereas these amounts are called 'negative monetary compensatory amounts'; Whereas , however, the monetary compensatory amounts apply only where the differences between the agricultural conversion rate and the central rate , or, where appro ­ priate , the market rate would cause disturbances in trade in agricultural products ; Whereas , under the second subparagraph of Article 5 (2) of Regulation (EEC) No 1677/ 85 , the real monetary gap is equal : (a) in respect of those Member States whose currencies are maintained as between themselves within a spread at any given time of a maximum of 2,25 % , to the percentage representing, for the currency of the Member State concerned, the difference between :  the agricultural conversion rate , and  the central rate ; (b) in respect of Member States other than those referred to in (a), to the average of the percentage differences between :  the rate resulting from the relationship between the agricultural conversion rate for the currency of the Member State concerned and the central rates of each of the currencies of the Member States referred to in (a), and  the rate corresponding to the average spot exchange rate of the currency of the Member State concerned in terms of each of the currencies of the Member States referred to in (a), recorded over a period to be determined ; whereas this period, under Article 2 ( 1 ) of Commission Regulation (EEC) No 3153/ 85 of 11 November 1985 laying down detailed rules for the calculation of the monetary compensatory amounts (7), as amended by Regulation (EEC) No 590/86 ('), runs from the Wednesday of one week to the Tuesday of the following week; ( ») OJ No L 164 , 24 . 6 . 1985 , p. 6 . (2) OJ No L 94, 9 . 4 . 1986, p. 18 . (3 ) OJ No L 164 , 24 . 6 . 1985 , p. 11 . (4) OJ No L 51 , 28 . 2 . 1986 , p. 1 . O OJ No L 310 , 21 . 11 . 1985 , p . 22 . (6) OJ No L 93 , 8 . 4 . 1986 , p . 8 . O OJ No L 310 , 21 . 11 . 1985 , p . 4 . (8 ) OJ No L 58 , 1 . 3 . 1986 , p . 1 . No L 98 /2 Official Journal of the European Communities 12.4 . 86  Netherlands : milk and milk products : cereals : other sectors : + 2,9 + 2,4 + 1,8 Whereas , for the other currencies , under Article 2 ( 1 ) of Regulation (EEC) No 3153/85 , and in the light of Article 9 (2) of Regulation (EEC) No 1677/ 85 , the monetary compensatory amounts are calculated on the basis of the rates for the reference period  from 7 to 8 April 1986 for sterling, the lira, the drachma, the peseta and the escudo ; Whereas this results in the following monetary gaps to be applied in : - 6,6  the United Kingdom for all sectors  Italy wine other sectors Whereas , notwithstanding the aforementioned Article 5 , for the period running, for each of the relevant products , until the end of the 1986/ 87 marketing year, the central rates to be referred to for the calculation of the compensatory amounts are to be multiplied by a correcting factor, pursuant to Article 6 (2) of Regulation (EEC) No 1677/ 85 ; Whereas the monetary gap to be applied is equal to the real monetary gap minus a neutral margin of :  1,50 points for Member States applying negative monetary compensatory amounts ,  1 point for Member States applying positive monetary compensatory amounts ; Whereas , however, a percentage of :  0 is applied for as long as , after deduction of the neutral margin, the result obtained is equal to or less than 0,50 but exceeds 0 ,  1 is applied for as long as , after deduction of the neutral margin, the result obtained is equal to or less than 1 but more than 0,50 ; Whereas , under the second indent of Article 4 (3) (d) of Regulation (EEC) No 3153/ 85 , the neutral margin to be referred to for the calculation of monetary compensatory amounts in the wine sector is 5 points for both positive and negative compensatory amounts ; Whereas , following the adjustment of the central rates with effect from 7 April 1986 , the monetary compensatory amounts should be recalculated taking into account the new correcting factor referred to in Article 6 (3 ) of Regulation (EEC) No 1677/ 85 and fixed by Regulation (EEC) No 1013/ 86 ; Whereas , in view of the foregoing, the monetary compensatory amounts must be calculated by reference to the following gaps for the Member States maintaining their currencies as between themselves within a maximum spread at any one time of 2,25 % : - 3,0 - 6,5  Greece wine other sectors  Spain for all sectors  Portugal sugar - 37,0 - 40,0 0 0 Whereas the spot market rates ascertained during this period result in the application of a difference of 1 in respect of Spain for all agricultural sectors subject to monetary compensatory amounts and for certain processed products taking into account that, pursuant to Article 5 (3) (a) of Regulation (EEC) No 1677/ 85 , the percentage of 1 must be applied as long as , after deduction of the neutral margins referred to in the same paragraph, the result obtained is less than 1,1 and greater than 0 ; Whereas , however, introducing these amounts at the beginning of the introduction of all the principles of the common agricultural policy in Spain may result in difficulties , although the absence of these monetary compensatory amounts cannot give rise to disturbance as they are at a low level ; whereas they should therefore be temporarily waived ; Whereas Ireland has for a long time not applied monetary compensatory amounts ; whereas a certain amount of administrative preparation for their intro ­ duction is required ; whereas with the present monetary gaps there is no immediate risk of disturbance to trade ; whereas a short delay in the introduction of the monetary compensatory amounts in Ireland is therefore appropriate ; 0 0 + 2,9 + 2,4 0 4-1,8  BLEU all sectors :  Denmark : all sectors :  Germany : milk and milk products : cereals : wine : other sectors :  France : milk and milk products : wine : other sectors :  Ireland: all sectors : - 4,7 - 1,2 - 6,3 - 1,5 12.4 . 86 Official Journal of the European Communities No L 98 /3 Whereas the monetary compensatory amounts apply in trade between the Member States and with third countries ; whereas , however :  in trade with a new Member State , the accession compensatory amounts, the fixed components and other amounts provided for under accession measures, and  in trade with third countries , import charges , or parts thereof, and import subsidies and export refunds and levies which are fixed in ECU and apply to products subject to monetary compensatory amounts are multiplied by the monetary coefficient ; Whereas Article 10 ( 1 ) of Regulation (EEC) No 1677/ 85 stipulates that where a product exported from one Member State has been imported into a Member State which has to grant a monetary compensatory amount upon importation, the exporting Member State may, by agreement with the importing Member State , pay the monetary compensatory amount which should otherwise be granted by the said importing Member State ; whereas , the application of this provision requires the fixing of conversion rates expressing the monetary compensatory amounts concerned in the currencies of the other Member States ; Whereas , for goods coming under Council Regulation (EEC) No 3033/ 80 (') laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products , the import charges are fixed in a single amount ; whereas , on the other hand, refunds are those applicable for the basic products or products from which this merchandise is obtained ; whereas this should therefore be allowed for when the monetary coefficients to be applied for the relevant merchandise are fixed ; Whereas under Article 5 ( 1 ) of Regulation (EEC) No 3153/85 , for merchandise coming under Regulation (EEC) No 3033 / 80 , the monetary compensatory amounts do not apply where the incidence of the highest monetary compensatory amount on the value of the relevant merchandise would be less than 2,5 % ; whereas they are to be reintroduced where the incidence exceeds 3 % for a significant period ; Whereas :  for basic products , the monetary compensatory amounts are equal to the amounts obtained by applying the monetary gap to the common prices ,  for derived products , the monetary compensatory amounts are equal to the incidence , on the price of the product concerned, of the application of the monetary compensatory amount to the price of the basic product or products on which they depend ; Whereas pigmeat and poultry are deemed to be products dervied from cereals ; Whereas, under Article 4 (3) (a) of Regulation (EEC) No 3153 / 85 , for sugar, the monetary compensatory amount is calculated on the basis of the intervention price increased by the amount of the levy charged on sugar of Community origin under the storage cost offsetting scheme ; Whereas , under Article 4 (3 ) (b) of Regulation (EEC) No 3153/85 , for beef and veal , the monetary compensatory amount is calculated on the basis of the intervention price for adult bovine animals in the Member State concerned minus 15 % ; Whereas , under Article 4 (3 ) (c) of Regulation (EEC) No 3153/85 , for milk and milk products , the monetary compensatory amounts for all products except skimmed ­ milk powder, butter and products coming under sub ­ heading 04.03 B of the Common Customs Tariff are calculated without taking into account the processing costs included in the intervention prices for butter and for skimmed-milk powder ; Whereas , during the reference period from 7 to 8 April 1986 , the exchange rate for the sterling exceeded the difference by one point, owing to the effect of the amendment of the correcting factor ; whereas it should therefore be adjusted with effect from 9 April 1986 ; Whereas Article 6 of Regulation (EEC) No 3155 / 85 stipulates that monetary compensatory amounts fixed in advance must be adjusted where a new representative rate takes effect during the period of validity of the certi ­ ficate ; whereas this new rate must have been fixed before the application for the certificate was submitted ; whereas these adjustments can be effected by applying coefficients to the relevant monetary compensatory amounts ; Whereas monetary compensatory amounts now applying and certain coefficients and rates required for their application have been fixed by Commission Regulation (EEC) No 3598 / 85 (2), as last amended by Regulation (EEC) No 976/ 86 (3), whereas this Regulation can be repealed ; (') OJ No L 323 , 29 . 11 . 1980 , p. 1 . O OJ No L 349, 27 . 12 . 1985 , p . 1 . O OJ No L 92 , 7 . 4 . 1986 , p . 1 . No L 98 /4 Official Journal of the European Communities 12.4 . 86 Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees , HAS ADOPTED THIS REGULATION : Article 1 The monetary compensatory amounts referred to in Article 1 of Regulation (EEC) No 1677/ 85 are hereby fixed for the Member States concerned as set out in Annex I. Article 2 The coefficients referred to in Article 6 (3 ) of Regulation (EEC) No 3153 / 85 are hereby fixed as set out in Annex II . Article 3 The exchange rates to be used for the application of Article 10 of Regulation (EEC) No 1677/ 85 are hereby fixed as set out in Annex III . Article 4 Regulation (EEC) No 3598 / 85 is hereby repealed . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 9 April 1986 . However, for Ireland it shall be applicable from 14 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 April 1986 . For the Commission Frans ANDRIESSEN Vice-President 12 . 4 . 86 Official Journal of the European Communities No L 98 /5 ANNEX I PART 1 CEREALS Monetary compensatory amounts CCT heading No Positive Negative Germany DM/t Netherlands Fl/t Denmark Dkr/t United Kingdom £/t Belgium/ Luxembourg Bfrs/Lfrs/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t 10.01 B I 10,33 11,64 7,327 2,019 17 285 79,14 7 437,7 10.01 B II 17,96 20,24 12,743 3,511 30 063 137,64 12 935,6 10.02 10,43 11,75 7,400 2,039 17 458 79,93 7 511,9 10.03 10,33 11,64 7,327 2,019 17 285 79,14 7 437,7 10.04 9,93 11,19 7,048 1,942 16 629 76,14 7 155,1 10.05 B 10,33 11,64 7,327 2,019 17 285 79,14 7 437,7 10.07 B 10,33 11,64 7,327 2,019 17 285 79,14 7 437,7 10.07 C 10,33 11,64 7,327 2,019 17 285 79,14 7 437,7 11.01 A 12,49 14,07 8,860 2,441 20 902 95,70 8 993,7 11.01 B 12,63 14,23 8,962 2,470 21 143 96,81 9 097,6 11.02 A I a) 23,98 27,02 17,017 4,689 40 146 183,81 17 274,5 11.02 A I b) 13,49 15,20 9,568 2,637 22 574 103,36 9 713,2 11.01 C 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 11.01 D 10,13 11,42 7,189 1,981 16 961 77,66 7 298,2 11.01 E I 14,46 16,29 10,257 2,827 24 200 110,80 10 412,8 11.01 E II 4,65 5,24 3,297 0,909 7 778 35,61 3 347,0 ex 11.01 G O 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 ex 11.01 G O 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 11.02 A II 10,64 11,99 7,548 2,080 17 807 81,53 7 662,2 11.02 A III 14,46 16,29 10,257 2,827 24 200 110,80 10 412,8 11.02 A IV 13,91 15,67 9,868 2,719 23 280 106,59 10 017,1 11.02 A V a) 1 ( }) 14,97 16,87 10,624 2,928 25 064 114,76 10 784,7 11.02 A V a) 2 ( 4) 13,35 15,05 9,475 2,611 22 353 102,34 9 618,1 11.02 A V a) 2 14,97 16,87 10,624 2,928 25 064 114,76 10 784,7 11.02 A V b) 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 ex 11.02 A VII (') 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 ex 11.02 A VII ( 2) 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 11.02 B I a) 1 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 11.02 B I a) 2 aa) 10,13 11,42 7,189 1,981 16 961 77,66 7 298,2 11.02 B I a) 2 bb) 10,13 11,42 7,189 1,981 16 961 77,66 7 298,2 11.02 B I b) 1 14,46 16,29 10,257 2,827 24 200 110,80 10 412,8 11.02 B I b) 2 13,91 15,67 9,868 2,719 23 280 106,59 10 017,1 11.02 B II a) 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 11.02 B II b) 10,64 11,99 7,548 2,080 17 807 81,53 7 662,2 11.02 B II c) 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 ex 11.02 B II d) (') 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 ex 11.02 B II d) ( 2) 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 11.02 C I 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 No L 98 /6 Official Journal of the European Communities 12 . 4 . 86 Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Denmark Dkr/t United Kingdom £/t Belgium/ Luxembourg Bfrs/Lfrs/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t 11.02 C II 10,64 11,99 7,548 2,080 17 807 81,53 7 662,2 11.02 C III 16,52 18,62 11,723 3,230 27 657 126,63 11 900,4 11.02 C IV 10,13 11,42 7,189 1,981 16 961 77,66 7 298,2 11.02 C V 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 ex 11.02 C VI O 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 ex 11.02 C VI O 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 11.02 D I 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 1 11.02 D II 10,64 11,99 7,548 2,080 17 807 81,53 7 662,2 11.02 D III 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 11.02 D IV 10,13 11,42 7,189 1,981 16 961 77,66 7 298,2 11.02 D V 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 ex 11.02 D VI O 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 ex 11.02 D VI O 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 11.02 E I a) 1 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 11.02 E I a) 2 10,13 11,42 7,189 1,981 16 961 77,66 7 298,2 11.02 E I b) 1 14,46 16,29 10,257 2,827 24 200 110,80 10 412,8 11.02 E I b) 2 17,88 20,15 12,687 3,496 29 931 137,04 12 879,2 11.02 E II a) 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 11.02 E II b) 10,64 11,99 7,548 2,080 17 807 81,53 7662,2 11.02 E II c) 11,36 12,80 8,059 2,221 19 014 87,06 8 181,5 ex 11.02 E II d) 2 (') 10,53 , 11,87 7,473 2,059 17 631 80,73 7 586,5 ex 11.02 E II d) 2 O 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 11.02 F I 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 11.02 F II 10,64 11,99 7,548 2,080 17 807 81,53 7 662,2 11.02 F III 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 11.02 F IV 10,13 11,42 7,189 1,981 16 961 77,66 7 298,2 11.02 F V 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 ex 11.02 F VII (') 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 ex 11.02 F VII (2 ) 10,53 11,87 7,473 2,059 17 631 80,73 7 586,5 11.02 G I 7,75 8,73 5,495 1,514 12 964 59,36 5 578,3 11.02 G II 3,10 3,49 2,198 0,606 5 186 23,74 2 231,3 11.07 A I a) 18,38 20,71 13,042 3,594 30 768 140,87 13 239,2 11.07 A I b) 13,73 15,48 9,745 2,685 22 990 105,26 9 892,2 11.07 A II a) 18,38 20,71 13,042 3,594 30 768 140,87 13 239,2 11.07 A II b) 13,73 15,48 9,745 2,685 22 990 105,26 9 892,2 11.07 B 16,01 18,03 11,356 3,129 26 792 122,67 11 528,5 11.08 A I ( s ) 13,91 15,67 9,867 2,719 23 278 106,58 10 016,1 11.08 A III O 14,75 16,62 10,465 2,884 24 688 113,04 10 623,1 11.08 A IV C) 13,91 15,67 9,867 2,719 23 278 106,58 10 016,1 11.08 A V (5) 13,91 15,67 9,867 2,719 23 278 106,58 10 016,1 11.09 20,07 22,62 14,242 3,925 33 599 153,84 14 457,5 17.02 B II a) O 18,14 20,44 12,872 3,547 30 369 139,05 13 067,4 17.02 B II b) ( 7) 13,91 15,67 9,867 2,719 23 278 106,58 10 016,1 17.02 F II a) 18,97 21,38 13,460 3,709 31 756 145,40 13 664,4 17.02 F II b) 13,26 14,94 9,409 2,593 22 199 101,64 9 551,8 21.07 F II 13,91 15,67 9,867 2,719 23 278 106,58 10 016,1 23.02 A I a) 4,34 4,89 3,077 0,848 7 260 33,24 3 123,9 No L 98 /712 . 4 . 86 Official Journal of the European Communities Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Denmark Dkr/t United Kingdom £/t Belgium/ Luxembourg Bfrs/Lfrs/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t 23.02 A I b) 8,98 10 , 12 6,374 1,757 15 038 68,85 6 470,8 23.02 A II a) 4,34 4,89 3,077 0,848 7 260 33,24 3 123,9 23.02 A II b) 9,29 10,47 6,594 1,817 15 557 71,23 6 694,0 23.03 A I 18,42 20,75 13,068 3,601 30 831 141,16 13 266,4 23.07 B I a) 1 (') 1,24 1,40 0,879 0,242 2 074 9,50 892,5 23.07 B I a) 2 (') (') 1,24 1,40 0,879 0,242 2 074 9,50 892,5 23.07 B I b) 1 (') 3,92 4,42 2,784 0,767 6 568 30,07 2 826,3 23.07 B I b) 2 (') O 3,92 4,42 2,784 0,767 6 568 30,07 2 826,3 23.07 B I c) 1 (') 7,75 8,73 5,495 1,514 12 964 59,36 5 578,3 23.07 B I c) 2 (') O 7,75 8,73 5,495 1,514 12 964 59,36 5 578,3 No L 98 / 8 Official Journal of the European Communities 12 . 4 . 86 Notes 0) Millet. (2) Grain sorghum. (3 ) Applicable to groats and meal of maize imported from non-member countries . (4) Applicable to intra-Community trade in groats and meal of maize intended for the brewing industry (cf. Regulation (EEC) No 1570 /78 (OJ No L 185 , 7 . 7 . 1978 , p. 22)). (5 ) The monetary compensatory amount shall apply to products whose starch content is not less than 85 % by weight . For products with a starch content lower than 85 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : aC = 1 000 x 1,176 (C = coefficient ; a = content by weight of starch , expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (6) The monetary compensatory amount shall apply to the product whose starch content is not less than 78 % by weight. For the product with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : C = a x 1,282 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product . ( 7) Pursuant to Regulation (EEC) No 2730/75 , the product falling within subheading 17.02 B I is subject to the same compensatory amount as products falling within subheading 17.02 B II . (') If the lactic part of the milk product contains milk powder or granules (other than whey), the amount shown shall be increased by 10 times the supplementary amount shown in the table in note (6) of Part 5 of this Annex in respect of 'more than 12 % but less than 30 % ' or '30 % or more but less than 50 % ', according to the amount of milk powder contained in the finished product. In this context, the third paragraph and the first sentence of the fourth paragraph in note (6) of Part 5 shall also apply. When completing customs formalities , the party concerned shall state in the declaration provided for this purpose , in particular the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (9) In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent . However, the amounts indicated shall apply if compensatory amounts are due to be levied . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/ 85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. 12 . 4 . 86 Official Journal of the European Communities No L 98 /9 PART 2 PIGMEAT Monetary compensatory amounts CCT heading No Positive Negative Germany Netherlands DenmarkI UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/100 kg Fl/ 100 kg Dkr/ 100 kgI £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/100 kg 01.03 A II a) 2,83 3,19 2,009 0,554 4 739 21,70 2 039,3 01.03 A II b) 3,33 3,75 2,362 0,651 5 573 25,52 2 397,9 02.01 A III a) 1 4,33 4,88 3,072 0,846 7 247 33,18 3 118,2 02.01 A III a) 2 6,28 7,07 4,454 1,227 10 508 48,11 4 521,4 02.01 A III a) 3 4,85 5,46 3,440 0,948 8 116 37,16 3 492,4 02.01 A III a) 4 7,01 7,90 4,976 1,371 11 740 53,75 5 051,5 02.01 A III a) 5 3,77 4,24 2,672 0,736 6 305 28,87 2 712,8 ex 02.01 A III a) 6 aa) (') 7,01 7,90 4,976 1,371 11 740 53,75 5 051,5 ex 02.01 A III a) 6 aa) (2) 4,85 5,46 3,440 0,948 8 116 37,16 3 492,4 02.01 A III a) 6 bb) 4,85 5,46 3,440 0,948 8 116 37,16 3 492,4 02.05 A I 1,73 1,95 1,229 0,339 2 899 13,27 1 247,3 02.05 A II 1,90 2,15 1,352 0,372 3 189 14,60 1 372,0 02.05 B 1,04 1,17 0,737 0,203 1 739 7,96 748,4 02.06 B I a) 1 5,54 6,24 3,932 1,083 9 276 42,47 3 991,3 02.06 B I a) 2 6,06 6,83 4,300 1,185 10 145 46,45 4 365,5 02.06 B I a) 3 6,28 7,07 4,454 1,227 10 508 48,11 4 521,4 02.06 B I a) 4 4,85 5,46 3,440 0,948 8 116 37,16 3 492,4 02.06 B I a) 5 7,01 7,90 4,976 1,371 11 740 53,75 5 051,5 02.06 B I a) 6 3,77 4,24 2,672 0,736 6 305 28,87 2 712,8 ex 02.06 B I a) 7 aa) (') 7,01 7,90 4,976 1,371 11 740 53,75 5 051,5 ex 02.06 B I a) 7 aa) (') 4,85 5,46 3,440 0,948 8 116 37,16 3 492,4 02.06 B I a) 7 bb) 4,85 5,46 3,440 0,948 8 116 37,16 3 492,4 02.06 B I b) 1 12,21 13,76 8,662 2,387 20 436 93,57 8 793,4 02.06 B I b) 2 9,61 10,83 6,819 1,879 16 088 73,66 6 922,4 02.06 B I b) 3 12,08 13,61 8,570 2,362 20 219 92,57 8 699,8 02.06 B I b) 4 6,28 7,07 4,454 1,227 10 508 48,11 4 521,4 ex 02.06 B I b) 5 aa) (') ( 3 ) 12,21 13,76 8,662 2,387 20 436 93,57 8 793,4 ex 02.06 B I b) 5 aa) (2 ) ( J ) 6,28 7,07 4,454 1,227 10 508 48,11 4 521,4 02.06 B I b) 5 bb) (5 ) 6,28 7,07 4,454 1,227 10 508 48,11 4 521,4 16.01 A (4) 6,06 6,83 4,300 1,185 10 145 46,45 4 365,5 16.01 B I (&lt;) O (a) 10,17 11,46 7,218 1,989 17 030 77,97 7 327,8 16.01 B II (4) O (a) 6,93 7,80 4,915 1,354 11 595 53,09 4 989,1 16.02 A II 5,63 6,34 3,993 1,100 9 421 43,13 4 053,7 16.02 B III a) 1 5,84 6,59 4,147 1,143 9 783 44,79 4 209,6 ex 16.02 B III a) 2 aa) 11 (6) 6,28 7,07 4,454 1,227 10 508 48,11 4 521,4 ex 16.02 B III a) 2 aa) 11 ( 7) 10,61 11,95 7,526 2,074 17 755 81,29 7 639,6 ex 16.02 B III a) 2 aa) 22 (') 4,85 5,46 3,440 0,984 8 116 37,16 3 492,4 ex 16.02 B III a) 2 aa) 22 ( 7) 8,88 10,00 6,297 1,735 14 856 68,02 6 392,3 ex 16.02 B III a) 2 aa) 33 ( s ) (6) 4,85 5,46 3,440 0,948 8 116 37,16 3 492,4 ex 16.02 B III a) 2 aa) 33 ( s ) ( 7) 5,84 6,59 4,147 1,143 9 783 44,79 4 209,6 16.02 B III a) 2 bb) ( 5) 4,85 5,46 3,440 0,948 8 116 37,16 3 492,4 16.02 B III a) 2 cc) 2,90 3,27 2,058 0,567 4 855 22,23 2 089,2 No L 98 / 10 Official Journal of the European Communities 12 . 4 . 86 No 171 /78 . The exporter or importer, at the time of the conclusion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions . (6) Products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. (*) Hams , fore-ends, shoulders or loins and parts thereof (excluding the jowl , traded separately). (2 ) Other products than those falling under footnote ('). (3 ) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form . (4) If composite food preparations (including prepared dishes) containing sausages are classified under tariff heading No 16.01 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages , the meat and the offal , including fats of any kind or origin, which make part of these preparations . ( 5 ) The grant of monetary compensatory amounts in respect of these products is subject to compliance with the conditions for the grant of refunds laid down in Regulation (EEC) ( 7) Other products than those falling under ('). ( a) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . 12 . 4 . 86 Official Journal of the European Communities No L 98 / 11 PART 3 BEEF AND VEAL Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/100 kg FI/ 100 kg Dkr/100 kg £/100 kg Bfrs/Lfrs/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/100 kg  Live weight  01.02 A II (') 6,73 7,59 6,404 1,765 15 109 69,18 6 501,1  Net weight  02.01 All a) 1 12,79 14,42 12,168 3,353 28 706 131,43 12 352,0 02.01 All a) 2 10,24 11,53 9,734 2,682 22 965 105,15 9 881,6 02.01 All a) 3 15,35 17,30 14,601 4,024 34 448 157,72 14 822,4 02.01 A II a) 4 aa) 10,24 11,53 9,734 2,682 22 965 105,15 9 881,6 02.01 All a) 4 bb) 17,51 19,73 16,651 4,588 39 282 179,86 16 902,8 02.01 A lib) 1 ( 2) 11,38 12,82 10,823 2,982 25 534 116,91 10 986,8 02.01 All b) 2 (2 ) 9,10 10,26 8,658 2,386 20 427 93,53 8 789,4 02.01 All b)3 (2) 14,22 16,03 13,529 3,728 31 917 146,13 13 733,5 02.01 All b) 4 aa) (2) 9,10 10,26 8,658 2,386 20 427 93,53 8 789,4 02.01 A lib) 4 bb) 11 ( 2) 14,22 16,03 13,529 3,728 31 917 146,13 13 733,5 02.01 All b) 4 bb) 22 ( 2)(3) 14,22 16,03 13,529 3,728 31 917 146,13 13 733,5 02.01 All b) 4 bb) 33 ( 2) 14,22 16,03 13,529 3,728 31 917 146,13 13 733,5 02.06 C I a) 1 10,24 11,53 9,734 2,682 22 965 105,15 9 881,6 02.06 CI a) 2 14,61 16,46 13,897 3,829 32 786 150,11 14 107,3 ex 16.02 B III b) 1 aa) (4) 14,61 16,46 13,897 3,829 32 786 150,11 14 107,3 ex 16.02 B III b) 1 aa) ( 5 ) 8,75 9,86 8,325 2,294 19 641 89,93 8 451,4 ex 16.02 B III b) 1 aa) (6) 5,86 6,60 5,572 1,535 13 144 60,18 5 655,9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows , other than those intended for slaughter, of the grey, brown , and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaugh ­ ter, of the mottled Simmental breed , the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat . (}) Entry under this subheading is subject to the production of a certi ­ ficate issued on conditions laid down by the competent authorities of the European Communities . (4 ) Products containing 80 % or more by weight of beef meat excluding offals and fat . ( 5 ) Products containing 60 % or more , but less than 80 % by weight, of beef meat excluding offals and fat . (6) Products containing 40 % or more , but less than 60 % by weight, of beef meat excluding offals and fat. No L 98 / 12 Official Journal of the European Communities 12 . 4 . 86 PART 4 EGGS AND POULTRY Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece DM F1 Dkr \ £ Bfrs/Lfrs £ Irl Lit FF Dr  100 pieces  01.05 A I 0,85 0,96 0,167 1,429 6,54 615,0 01.05 A II 0,40 0,45 0,079 675 3,09 290,5  100 kg  01.05 B I 1,58 1,78 0,309 2 649 12,13 1 139,7 01.05 B II 2,49 2,81 0,488 4 175 19,12 1 796,6 01.05 B III 2,25 2,53 0,440 3 763 17,23 1 619,3 01.05 B IV 1,68 1,90 0,329 2 818 12,90 1 212,6 01.05 B V 2,74 3,09 0,536 4 590 21,02 1 975,1 02.02 A I a) 1,99 2,24 0,389 3 327 15,24 1 431,8 02.02 A I b) 2,26 2,55 0,442 3 784 17,32 1 628,1 02.02 A I c) 2,46 2,78 0,482 4 123 18,88 1 773,9 02.02 A II a) 2,94 3,31 0,574 4913 22,49 2 113,9 02.02 A II b) 3,56 4,02 0,697 5 965 27,31 2 566,6 02.02 A II c) 3,96 4,46 0,774 6 628 30,35 2 851,9 02.02 A III a) 3,21 3,62 0,628 5 376 24,61 2 313,2 02.02 A III b) 3,51 3,96 0,686 5 877 26,91 2 528,9 02.02 A IV a) 2,41 2,71 0,470 4 026 18,43 1 732,3 02.02 A IV b) 2,64 2,97 0,515 4 412 20,20 1 898,3 02.02 A V 3,92 4,41 0,766 6 557 30,02 2 821,5 02.02 B I a) 7,37 8,31 1,442 12 342 56,51 5 310,6 02.02 B I b) 5,05 5,69 0,988 8 455 38,71 3 637,9 02.02 B I c) 6,82 7,68 1,333 11 414 52,26 4911,4 02.02 B II a) 1 2,71 3,05 0,530 4 535 20,76 1 951,3 02.02 B II a) 2 4,36 4,91 0,852 7 291 33,38 3 137,1 02.02 B II a) 3 3,86 4,35 0,755 6 465 29,60 2 781,7 02.02 B II a) 4 2,90 3,27 0,567 4 853 22,22 2 088,1 02.02 B II a) 5 4,31 4,86 0,843 7213 33,03 3 103,7 02.02 B II b) 2,04 2,29 0,398 3 407 15,60 1 466,1 02.02 B II c) 1,41 1,59 0,276 2 359 10,80 1 015,0 02.02 B II d) 1 5,27 5,93 1,030 8 816 40,36 3 793,3 02.02 B II d) 2 3,85 4,34 0,752 6 442 29,49 2 771,7 02.02 B II d) 3 3,73 4,20 0,729 6 243 28,59 2 686,4 02.02 B II e) 1 5,09 5,74 0,995 8 522 39,02 3 666,8 02.02 B II e) 2 aa) 1,80 2,03 0,353 3 019 13,82 1 299,3 02.02 B II e) 2 bb) 3,25 3,66 0,635 5 435 24,88 2 338,7 02.02 B II e) 3 3,50 3,95 0,685 5 865 26,85 2 523,6 02.02 B II f) 4,95 5,58 0,968 8 289 37,95 3 566,8 02.02 B II g) 6,26 7,06 1,225 10 484 48,00 4 511,0 12 . 4 . 86 Official Journal of the European Communities No L 98 / 13 Positive Negative CCT heading No Germany DM Netherlands F1 Denmark Dkr United Kingdom £ Belgium/ Luxembourg Bfrs/Lfrs Ireland £ Irl Italy Lit France FF Greece Dr  100 kg  02.02 C 1,41 1,59 0,276 2 359 10,80 1 015,0 02.05 C 3,13 3,53  100 pieces  0,612 5 242 24,00 2 255,5 04.05 A I a) 1 0,61 0,68 0,119 1 016 4,65 437,2 04.05 A I a) 2 0,25 0,28  100 kg  0,049 422 1,93 181,5 04.05 A I b) 2,64 2,97 0,516 4413 20,21 1 899,0 04.05 B I a) 1 11,92 13,43 2,330 19 949 91,34 8 583,7 04.05 B I a) 2 3,06 3,45 0,598 5 120 23,44 2 202,9 04.05 B I b) 1 5,38 6,06 1,052 9 003 41,22 3 874,1 04.05 B I b) 2 5,75 6,48 1,124 9 621 44,05 4 139,9 04.05 B I b) 3 12,34 13,90 2,413 20 655 94,57 8 887,5 35.02 A II a) 1" 10,70 12,06 2,093 17 919 82,04 7 710,1 35.02 A II a) 2 1,45 1,63 0,284 2 427 11,11 1 044,5 P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s No L 98 / 14 Official Journal of the European Communities 12 . 4 . 86 C C T he ad in g N o D es cr ip tio n N o te s P os it iv e G er m an y D M /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) D en m ar k D kr /1 00 kg (a ) ex 04 .0 1 A I W ith th e ex ce pt io n of w he y (') 0, 92 (d ) 1,0 3 (d ) 04 .0 1 A II o 0, 92 (c ) 1, 03 (c ) \ l I I l 04 .0 1 B I o 0, 82 (c ) 0, 92 (c ) | | 04 .0 1 B II o n 0, 64 (c ) 0, 72 (c ) I l | | | | 04 .0 1 B II I \ 0 n 0, 51 (c ) 0, 58 (c ) I I I I l \ 04 .0 2 A II a) 1 o 12 ,1 7 13 ,7 1 \ \ | | 04 .0 2 A II a) 2 C) 7, 76 (d ) 8, 75 (d ) I I I I l 04 .0 2 A II a) 3 C) 7, 76 (d ) 8, 75 (d ) I l 04 .0 2 A II a) 4 I (8) 6, 29 (d ) 7, 09 (d ) I I I I I l I 04 .0 2 A II b) 1 I O (8) 12 ,1 7 13 ,7 1 | | I l 04 .0 2 A II b) 2 O (8) 7, 76 (d ) 8, 75 (d ) \ \ \ \ \ \ \ 04 .0 2 A II b) 3 I (8) 7, 76 (d ) 8, 75 (d ) 04 .0 2 A II b) 4 (8) 6, 29 (d ) 7, 09 (d ) \ 04 .0 2 A II I a) O f a no n- fa tty lac tic dr y m at te r co nt en t, by w ei gh t: I \ I l 1 \  of le ss th an 15 % (8) 0, 92 (d ) 1, 03 (d ) I I  of 15 % or m or e (8) 2, 02 (d ) 2, 28 (d ) 04 .0 2 A III b) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t:  of le ss th an 15 % / 8 \ 0, 73 (d ) 0, 83 (d ) \ \ I  of 15 % or m or e bu t le ss th an 25 % / 8 \ 2, 02 (d ) 2, 28 (d ) l I  of 25 % or m or e bu t le ss th an 32 % / 8 \ 3,3 1 (d ) 3, 73 (d ) \ \  of 32 % or m or e / 8 \ 3, 68 (d ) 4, 14 (d ) I I 04 .0 2 B I a) / 3 \ 12 ,7 9 14 ,4 1 l 04 .0 2 B Ib ) 1 aa ) \ \ / 3 \ 12 ,1 7 13 ,7 1 \ 04 .0 2 B I b) 1 bb ) I l / 3 \ 7, 76 (d ) 8, 75 (d ) \ l 04 .0 2 B I b) 1 cc ) / 3 \ 6, 29 (d ) 7, 09 (d ) 04 .0 2 B I b) 2 aa ) o 12 ,1 7 13 ,7 1 C C T he ad in g N o D es cr ip tio n N ot es P os it iv e G er m an y D M /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) D en m ar k D kr /1 00 kg (a ) 04 .0 2 B I b) 2 bb ) C) 7, 76 (d ) 8, 75 (d ) 04 .0 2 B I b) 2 cc ) o 6, 29 (d ) 7, 09 (d ) I I | | I 04 .0 2 B II a) Of a no n- fa tty lac tic dr y m att er co nt en t, by we igh t:  of le ss th an 15 %  of 15 % or m or e o o 0, 92 (d ) 2, 58 (d ) 1, 03 (d ) 2, 91 (d ) 04 .0 2 B II b) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 °/o  of 32 % or m or e o o o o 0, 73 (d ) 2, 58 (d ) 3, 32 (d ) 3, 69 (d ) 0, 83 (d ) 2, 91 (d ) 3, 74 (d ) 4, 15 (d ) 04 .0 3 A O fa fa tty co nt en tb y we ig ht :  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 % or m or e (4) (4) (4) - ( b) 21 ,3 6 21 ,8 9 - ( b) 24 ,0 7 24 ,6 7 04 .0 3 B n - ( b) - ( b) I l I l \ 04 .0 4 A I I n n 20 ,7 5 23 ,3 8 | | I l \ ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t C) 16 ,8 2 18 ,9 5 04 .0 4 D I a) O fa fa tc on te nt by we ig ht in th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e bu t le ss th an 30 %  of 30 % or m or e O (,2 ) C) (12 ) (s) n 6, 38 9, 36 13 ,6 3 7, 19 10 ,5 5 15 ,3 6 04 .0 4 D I b) O fa fa tc on te nt by we ig ht in th e dr y m at te r:  of le ss th an 55 %  of 55 % or m or e (5) n o e2 ) 13 ,6 3 16 ,1 6 15 ,3 6 18 ,2 1 04 .0 4 D II \ | (5) 16 ,1 6 18 ,2 1 | | I \ ex 04 .0 4 E I a) W ith th e ex ce pt io n of Gr an a Pa da no , Pa rm ig ian o Re gg ian o an d ch ee ses ma nu fac tur ed ex clu siv ely fro m sh ee p m ilk (5) c1 ) 23 ,9 7 27 ,0 1 04 .0 4 E I b) 1 c) c2 ) 19 ,0 5 21 ,4 6 12 . 4 . 86 Official Journal of the European Communities No L 98 / 15 P os it iv e C C T he ad in g N o D es cr ip tio n N ot es G er m an y D M /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) D en m ar k D kr /1 00 kg (a ) ex 04 .0 4 E I b) 2 (5) (11 )( 12) (13 ) (5) (11 )( 12) (13 ) 15 ,2 6 17 ,7 2 17 ,1 9 19 ,9 7  As iag o, Ca ci oc av al lo ,P ro vo lo ne ,R ag us an o, D an ­ bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti, M ar ib o, Sa m sÃ ¸ , Ti ls it as w el l as th os e ch ee se s (o th er th an sa lte d R ic ot ta an d th os e ch ee ses ma nu fac tur ed ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lc ul at ed by we ig ht of th e no n- fa tty m at te r, no t ex ce ed in g 62 °/o an d of a fa tc on te nt ,b y w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa int - ­ Pa ul in , Ta le gg io , Bu tte rk as e as we ll as th os e ch ee se s (e xc lu di ng th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lc ul at ed by w ei gh t of th e no n- fa tty m at te r, ex ce ed in g 62 % an d of a fa t co nt en t, by w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa fa tc on te nt ,b y we ig ht in th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O f a dr y m at te rc on te nt ,b y w ei gh t, of :  le ss th an 80 %  80 % or m or e No L 98 / 16 Official Journal of the European Communities 12.4.86 (5) (11 )( 12) (13 ) (5) (11 )( 12) (13 ) (" ) 04 .0 4 E I c) 10 ,4 9 13 ,8 8 4, 77 7, 05 17 ,7 2 23 ,9 7 13 ,8 4 11 ,8 2 15 ,6 4 5, 37 7, 94 19 ,9 7 27 ,0 1 15 ,6 0 04 .0 4 E II a) n C ) O o n 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B Ib ) 3 23 .0 7 B I c) 3 23 .0 7 B II 0, 17 0, 52 0, 19 0, 58 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo r ea ch % of m ilk fa tc on te nt : (c ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on te nt : (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on te nt : 0, 26 0, 24 0, 24 0, 29 0, 27 0, 27 N eg at iv e C C T he ad in g N o D es cr ip tio n N ot es W ith th e ex ce pt io n of w he y ex 04 .0 1 A I 04 .0 1 A II 04 .0 1 B I 04 .0 1 B II 04 .0 1 B II I 04 .0 2 A II a) 1 04 .0 2 A II a) 2 04 .0 2 A II a) 3 04 .0 2 A II a) 4 04 .0 2 A II b) 1 04 .0 2 A II b) 2 04 .0 2 A II b) 3 04 .0 2 A II b) 4 04 .0 2 A II I a) 12 . 4 . 86 Official Journal of the European Communities No L 98 / 17 Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) 0, 14 8 (d ) 12 65 (d ) 4, 39 (d ) 54 4, 5 (d ) 0, 53 6 (d ) 0, 14 8 (c ) 1 26 5 (c ) 4, 39 (c ) 54 4, 5 (c ) 0, 53 6 (c ) 0, 13 2 (c ) 1 13 0 (c ) 3, 92 (c ) 48 6, 2 (c ) 0, 47 9 (c ) 0, 10 3 (c ) 88 0 (c ) 3, 05 (c ) 37 8, 8 (c ) 0, 37 3 (c ) 0, 08 3 (c ) 71 0 (c ) 2, 46 (c ) 30 5, 3 (c ) 0, 30 1 (c ) 1, 95 8 16 76 5 58 ,1 3 7 21 3, 9 7, 10 6 1, 24 9 (d ) 10 69 5 (d ) 37 ,0 8 (d ) 4 60 2, 1 (d ) 4, 53 3 (d ) 1, 24 9 (d ) 10 69 5 (d ) 37 ,0 8 (d ) 4 60 2, 1 (d ) 4, 53 3 (d ) 1, 01 3 (d ) 8 67 2 (d ) 30 ,0 7 (d ) 3 73 1, 5 (d ) 3, 67 6 (d ) 1, 95 8 16 76 5 58 ,1 3 7 21 3, 9 7, 10 6 1, 24 9 (d ) 10 69 5 (d ) 37 ,0 8 (d ) 4 60 2, 1 (d ) 4, 53 3 (d ) 1, 24 9 (d ) 10 69 5 (d ) 37 ,0 8 (d ) 4 60 2, 1 (d ) 4, 53 3 (d ) \ 1, 01 3 (d ) 8 67 2 (d ) 30 ,0 7 (d ) 3 73 1, 5 (d ) 3, 67 6 (d ) 0, 14 8 (d ) 1 26 5 (d ) 4, 39 (d ) 54 4, 5 (d ) 0, 53 6 (d ) 0, 32 5 (d ) 2 78 7 (d ) 9, 66 (d ) 1 19 9, 0 (d ) 1, 18 1 (d ) 0, 11 8 (d ) 10 12 (d ) 3, 51 (d ) 43 5, 3 (d ) 0, 42 9 (d ) 0, 32 5 (d ) 2 78 7 (d ) 9, 66 (d ) 1 19 9, 0 (d ) 1,1 81 (d ) I 0, 53 3 (d ) 4 56 0 (d ) 15 ,8 1 (d ) 19 62 ,1 (d ) 1, 93 3 (d ) I 0, 59 2 (d ) 5 06 7 (d ) 17 ,5 7 (d ) 2 18 0,1 (d ) 2, 14 8 (d ) I 2, 05 9 17 62 4 61 ,1 0 7 58 3, 5 7, 47 0 1, 95 8 16 76 5 58 ,1 3 7 21 3, 9 7, 10 6 1, 24 9 (d ) 10 69 5 (d ) 37 ,0 8 (d ) 4 60 2, 1 (d ) 4, 53 3 (d ) I 1, 01 3 (d ) 8 67 2 (d ) 30 ,0 7 (d ) 3 73 1, 5 (d ) 3, 67 6 (d ) 1, 95 8 16 76 5 58 ,1 3 7 21 3, 9 7, 10 6 (') O (') o n o n n (!) 0) (') O C) C) (') C) C) (') ( ¢) 0) C) ( ¢) ( ¢) o (3) (3) (}) O 04 .0 2 A III b) O f a no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t  of le ss th an 15 %  of 15 % or m or e O f a no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e 04 .0 2 B I a) 04 .0 2 B I b) 1 aa ) 04 .0 2 B I b) 1 bb ) 04 .0 2 B I b) 1 cc ) 04 .0 2 B I b) 2 aa ) N eg at iv e C C T he ad in g N o D es cr ip tio n N ot es Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) 1, 24 9 (d ) 10 69 5 (d ) 37 ,0 8 (d ) 4 60 2, 1 (d ) 4, 53 3 (d ) 04 .0 2 B I b) 2 bb ) 04 .0 2 B I b) 2 cc ) 04 .0 2 B II a) 1, 01 3 (d ) 8 67 2 (d ) 30 ,0 7 (d ) 3 73 1, 5 (d ) 3, 67 6 (d ) 0, 14 8 (d ) 12 65 (d ) 4, 39 (d ) 54 4, 5 (d ) 0, 53 6 (d ) 0, 41 5 (d ) 3 55 6 (d ) 12 ,3 3 (d ) 1 53 0, 0 (d ) 1, 50 7 (d ) 04 .0 2 B II b) 0, 11 8 (d ) 1 01 2 (d ) 3, 51 (d ) 43 5, 3 (d ) 0, 42 9 (d ) O f a no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e O fa fa tty co nt en tb y w ei gh t:  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 % or m or e 0, 41 5 (d ) 3 55 6 (d ) 12 ,3 3 (d ) 1 53 0, 0 (d ) 1, 50 7 (d ) 0, 53 4 (d ) 4 57 2 (d ) 15 ,8 5 (d ) 19 67 ,2 (d ) 1, 93 8 (d ) 0, 59 3 (d ) 5 08 0 (d ) 17 ,6 1 (d ) 2 18 5, 7 (d ) 2, 15 3 (d ) 04 .0 3 A - ( b) - ( b) - ( b) - ( b) - ( b) No L 98/ 18 Official Journal of the European Communities 12 . 4 . 86 3, 43 8 29 43 5 10 2, 05 12 66 5, 4 12 ,4 76 3, 52 4 30 17 1 10 4, 60 12 98 2, 1 12 ,7 88 O C) C) O C) (7) (3) O C) O 0 ) (4) O C2 ) (5) O &lt;" ) o n (5) c2 ) o) n n n o O (" ) o C2 ) - ( b) - ( b) - ( b) - ( b) - ( b) 04 .0 3 B 04 .0 4 A ex 04 .0 4 C 3, 34 0 28 59 7 99 ,1 5 12 30 4, 9 12 ,1 21 2, 70 7 23 17 3 80 ,3 4 9 97 1, 1 9, 82 2 04 .0 4 D I a) 1, 02 7 8 78 9 30 ,4 7 3 78 2, 0 3, 72 6 W ith th e ex ce pt io n of Ro qu ef or t O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e bu t le ss th an 30 %  of 30 % or m or e O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 55 %  of 55 % or m or e 1, 50 7 12 90 0 44 ,7 3 5 55 0, 8 5, 46 8 2, 19 4 18 78 3 65 ,1 2 8 08 1, 9 7, 96 1 2, 19 4 18 78 3 65 ,1 2 8 08 1, 9 7, 96 1 2, 60 2 22 2 7 4 77 ,2 2 9 58 4, 3 9, 44 1 04 .0 4 D Ib ) 04 .0 4 D II ex 04 .0 4 E I a) 04 .0 4 E I b) 1 2, 60 2 22 2 7 4 77 ,2 2 9 58 4, 3 9, 44 1 W ith th e ex ce pt io n of G ra na Pa da no , Pa rm ig ia no Re gg ian o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk 3, 85 8 33 02 7 11 4, 51 14 21 1, 2 13 ,9 99 3, 06 6 26 24 7 91 ,0 0 11 29 3, 9 11 ,1 25 N eg at iv e C C T he ad in g N o D es cr ip tio n N o te s Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra n ce FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) ex 04 .0 4 E Ib ) 2 (5) (11 )( 12) (13 ) (5) (11 )( 12) (13 ) 2, 45 6 2, 85 3 21 02 3 24 42 5 72 ,8 9 84 ,6 8 9 04 6, 0 10 50 9, 8 8, 91 1 10 ,3 53  As iag o, Ca cio ca va llo ,P ro vo lo ne ,R ag us an o, Da n ­ bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, Go ud a, H av ar ti, M ar ib o, Sa m sÃ ¸ , Ti lsi t as we ll as th os e ch ee se s (o th er th an sa lte d Ri co tta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at mi lk) of a wa ter co nte nt , ca lcu lat ed by we igh t of the no n- fa tty ma tte r, no t ex ce ed ing 62 °/o an d of a fa tc on ten t, by we ig ht ,r ef er re d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa int - ­ Pa ul in , Ta lcg gi o, Bu tte rk as e as we ll as th os e ch ee se s (ex clu di ng tho se ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at mi lk) of a wa ter co nt en t, ca lcu lat ed by we ig ht of th e no n- fa tty m att er ,e xc ee di ng 62 % an d of a fa tc on ten t, by w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa fa tc on te nt ,b y we ig ht in th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e Of a dr y m att er co nt en t, by we igh t, of :  le ss th an 80 %  80 % or m or e 12 . 4 . 86 Official Journal of the European Communities No L 98 / 19 o n n o (5) (11 )( 12) (13 ) n 04 .0 4 E I c) 1, 68 8 2, 23 4 0, 76 7 1, 13 4 2, 85 3 3, 85 8 2, 22 8 14 45 3 19 12 7 6 57 0 9 71 1 24 42 5 33 02 7 19 07 3 50 ,1 1 66 ,3 1 22 ,7 8 33 .6 7 84 .6 8 11 4, 51 66 ,1 3 6 21 9, 1 8 23 0, 3 2 82 6, 9 4 17 8, 5 10 50 9, 8 14 21 1, 2 8 20 7, 1 6, 12 6 8, 10 8 2, 78 5 4, 11 6 10 ,3 53 13 ,9 99 8, 08 5 04 .0 4 E II a) (" ) (s) o o e3 ) o C) 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B I b) 3 23 .0 7 B I c) 3 23 .0 7 B II 6 0, 03 2 0, 10 1 27 7 86 4 1, 27 3, 96 11 9, 0 37 1, 9 0, 11 7 0, 36 6 O C) (a) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b) Su pp lem en tar y am ou nt pe r1 00 kg ne to fp rod uc tf or eac h °/o of mi lk fat co nte nt : (c) Su pp lem en tar y am ou nt pe r1 00 kg ne to fp rod uc tf or eac h % of mi lk fat co nte nt : (d) Su pp lem en tar y am ou nt pe r1 00 kg ne to fp rod uc tf or eac h % of mi lk fat co nte nt : 0, 04 1 0, 03 8 0, 03 8 35 5 32 6 32 6 1, 23 1, 13 1, 13 15 2, 7 14 0, 2 14 0, 2 0, 15 0 0, 13 8 0, 13 8 No L 98 /20 Official Journal of the European Communities 12 . 4 . 86 Notes (') For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976), the amount indicated shall be multiplied by the coefficient 0,54 . In intra-Community trade in skimmed-milk powder in the unaltered state , sold under Regulations (EEC) No 368/77 (OJ No L 52 , 24 . 2 . 1977) and (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977), the amount indicated shall be multiplied by the coefficient 0,20 . (J) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by 1/100 of the weight of the lactic part contained in 100 kg of product. However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount resulting from the preceding calculation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose and/or added casein and/or added caseinates per 100 kg of finished product, and, in particular :  the lactose content of the added whey. ( 4) However, for butter or concentrated butter covered by the measures, provided for :  in Regulation (EEC) No 3143/85 (OJ No L 298 , 12 . 11 . 1985 , p. 9) the amount indicated shall be multiplied by the coefficient 0,28 ,  in Regulation (EEC) No 262/79 (OJ No L 41 , 16 . 2 . 1979), Regulation (EEC) No 442/84 (OJ No L 52 , 23 . 2 . 1984) and Regulation (EEC) No 1932/ 81 (OJ No L 191 , 14 . 7 . 1981 ), the amount indicated shall be multiplied by :  the coefficient 0,31 where the butter is to be used in formula A, formula C or formula D products ,  the coefficient 0,50 where the butter is to be used in formula B products ,  in Regulation (EEC) No 2268/84 (OJ No L 208 , 3 . 8 . 1984), the amount indicated shall be multiplied by the coefficient 0,91 ,  in Regulation (EEC) No 2278 /84 (OJ No L 209, 4 . 8 . 1984), the amount indicated shall be multiplied by the coefficient 0,89,  in Article 13 ( 1 ) of Regulation (EEC) No 2956/84 (OJ No L 279 , 23 . 10 . 1984), the amount indicated shall be multiplied by the coefficient 0,56 . (5 ) No monetary compensatory amount shall be paid in respect of exported cheese of which the free-at-frontier price, before application of a monetary compensatory amount and , where applicable , the refund in the exporting Member State , is less than 140 ECU per 100 kg . Where cheese of low value, as defined above, is being exported from one Member State to another, the document used to show that the cheese is of Community origin shall contain , in the box labelled 'designation of goods', one of the following references : »Oste af ringe vÃ ¦rdi , anvendelse af bemÃ ¦rkning ( 5 ), i bilag I , del 5 , til forordningen om fastsÃ ¦ttelse af monetÃ ¦re udligningsbelÃ ¸b . « KÃ ¤se mit geringem Wert, Anwendung FuÃ note ( s ) zum Anhang I Teil 5 der Verordnung zur Festsetzung der WÃ ¤hrungs ­ ausgleichsbetrÃ ¤ge ." «Ã ¤Ã Ã Ã ¹Ã ¬ Ã Ã ±Ã ¼Ã ·Ã »Ã ®Ã  Ã ±Ã ¾Ã ¯Ã ±Ã  Ã ºÃ ±Ã ' Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ·Ã  Ã Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã ·Ã  (5) Ã Ã ¿Ã Ã ¼Ã ­Ã Ã ¿Ã Ã  5 Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  I Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã µÃ ¹ Ã Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬. » 'Cheese of low value in accordance with note ( 5) in Part 5 of Annex I to the Regulation fixing monetary compensatory amounts .' «Queso de escaso valor, en aplicaciÃ ³n de la nota 5 de la Parte 5 del Anexo I del Reglamento por el que se fijan los montantes compensatorios monetarios . » «Fromages de faible valeur , application de la note 5 de l'annexe I , partie 5 , du rÃ ¨glement fixant les montants compensatoires monÃ ©taires . » «Formaggi di scarso valore in applicazione della nota 5 dell'allegato I , parte 5 a , del regolamento che fissa gli importi compensativi monetari ». Kaas van geringe waarde , toepassing van voetnoot ( s) van bijlage I , deel 5 , bij de verordening tot vaststelling van de monetaire compenserende bedragen ." «Queijos de fraco valor, aplicaÃ §Ã £o da nota 5 do Anexo I , Parte 5 , do regulamento que fixa os montantes compensatÃ ³rios monetÃ ¡rios ». No monetary compensatory amount shall be granted in the importing Member State where the document showing the Community origin of the product in question contains one of the above wordings . If the cheese is being imported from a non-Community country, no monetary compensatory amount shall be granted where the free- ­ at-frontier price, corrected to take account of the levy and the monetary compensatory amount for cheese of normal value, is less than 140 ECU per 100 kg. If a monetary compensatory amount is chargeable in respect of a consignment consisting of different types of cheese, of a value of less than 140 ECU per 100 kg, the monetary compensatory amount applicable shall , by way of derogation from Article 30 of Regulation (EEC) No 1371 / 81 (OJ No L 138 , 25 . 5 . 1981 , p. 1 ), be that for products falling within subheading ex 04.04 E I b) 2 of the Common Customs Tariff, of a water content, calculated by weight in the non-fatty matter, exceeding 62 % and of a fat content, by weight in the dry matter , of 10 % or more . 12 . 4 . 86 Official Journal of the European Communities No L 98 /21 (') When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular the actual content by weight per 100 kg of finished product of :  milk powder or granules (other than whey),  whey powder or granules ,  added casein and/or caseinate . For milk powder or granules (other than whey) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725 /79 (OJ No L 199 , 7 . 8 . 1979) or in accordance with Article 1 of Regulation (EEC) No 3714/84 (OJ No L 341 , 29 . 12 . 1984) and feedingstuffs the lactic part of which contains milk powder or granules (other than whey), the amount shown shall be increased by the supplementary amounts indicated in the table below (where no amount is shown, only the supplementary amount shall apply) : Content by weight of milk powder or granules (other than whey) in the finished product Germany DM/100 kg Netherlands Fl/ 100 kg United Kingdom £/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg Greece Dr/ 100 kg Ireland £ Irl/ 100 kg More than 12 % but less than 30 % 1,31 1,48 0,768 1 812 6,28 779,6 0,212 30 % or more but less than 50 % 2,63 2,96 1,536 3 624 12,56 1 559,2 0,423 50 % or more but less than 70 % 3,94 4,44 2,304 5 435 18,84 2 338,8 0,635 70 % or more but less than 80 % 4,93 5,56 2,880 6 794 23,56 2 923,4 0,794 80 % or more but less than 88 % 5,52 6,22 3,225 7 609 26,38 3 274,3 0,889 88 % or more 5,92 6,67 3,456 8 153 28,27 3 508,1 0,952 Where the products contain skimmed-milk powder purchased under the terms of Regulations (EEC) No 368 /77 (OJ No L 52 , 24 . 2 . 1977), (EEC) No 443 /77 (OJ No L 58 , 3 . 3 . 1977) or (EEC) No 1844/77 (OJ No L 205 , 11 . 8 . 1977) and more than 9,0 grams of iron and/or 1,2 grams of copper per 100 kilograms, the supplementary amounts indicated above shall be multiplied by the coefficient 0,37 . If the product has not been produced in accordance with one of the Regulations referred to in the second and third paragraphs in this note , the coefficient 1,85 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State where Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976) applies . ( 7) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates , contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose and/or added casein and/or added caseinates per 100 kg of the product, and , in particular :  the lactose content of the added whey. No L 98 /22 Official Journal of the European Communities 12 . 4 . 86 (") The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part, other than the added whey and/or added lactose and/or added "casein and/or added caseinates , contained in 100 kg of the product, and then  divided by the weight of the non-fat part contained in 100 kg of the product . When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. O In the case of products to which whey and/or lactose and/or casein and/or caseinates have been added , no compensatory amount shall be granted . However, the amounts indicated shall apply if compensatory amounts have to be charged . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677 / 85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product . ( 10) For cream covered by the measures provided for in Regulation (EEC) No 649/78 (OJ No L 86, 1 . 4 . 1978), the monetary compensatory amount shall be multiplied by the coefficient 0,51 . (n) For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno-diffusion, supplemented as necessary by electrophoresis of the caseins ,  the party concerned shall be obliged , when completing the customs formalities , to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. (u) No compensatory amounts shall be applicable on imported cheeses covered by the provisions of Articles 7 ( 1 ), 9 ( 1 ), 10 and 11 of amended Regulation (EEC) No 2915/79 , provided that the free-at- frontier value applicable for the cheese in question , if one has been laid down, is respected or that the import price is not less than the amount specified in Article 11 ( 1 ) of that Regulation for the cheese in question, or on the cheeses specified in Articles 9 ( 1 ) and 11 (2) of that Regulation , provided that they are covered by (e), (f) or (r) of Annex II to that Regulation if it is established that they correspond to the description given therein . (u) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine , the monetary compensatory amount is granted on the net weight , the weight of the liquid being deducted . NB: For the calculation of fat content, non-milk fats are not to be taken into account . 12 . 4 . 86 Official Journal of the European Communities No L 98 /23 PART 6 WINE Monetary compensatory amounts CCT heading No Description I Positive Negative Germany DM Italy Lit France FF Greece Dr ex 22.05 B Wine put up in containers of more than three litres % vol/hl 121 0,23 103,4 ex 22.05 C I (a) Table wine ('): ( 1 ) Type R III O (2) Types A II and A III ( 2) (3) Other hi hi % vol/hl 1 943 2 773 121 3,73 5,32 0,23 1 655,2 2 362,2 103,4 (b) Red, rose and white wine from third coun ­ tries : ( 1 ) Presented in the document V.I or V.A under the name Portugieser (2) Presented in the document V.I or V.A under the name Riesling or Sylvaner (3) Other hi hi % vol/hl 1 943 2 773 121 3,73 5,32 0,23 1 655,2 2 362,2 103,4 ex 22.05 C II (a) Table wine (') (b) Red , rose and white wine from third coun ­ tries % vol/hl % vol/hl 121 121 0,23 0,23 103,4 103,4 (') As defined under No 11 of Annex II to Regulation (EEC) No 337/79 . (2 ) As defined in Regulation (EEC) No 340/79 . No L 98 /24 Official Journal of the European Communities 12 . 4 . 86 PART 7 SUGAR Monetary compensatory amounts Positive (') Negative (') CCT heading No Germany DM Netherlands Fl Denmark Dkr United Kingdom £ Belgium/ Luxembourg Bfrs/Lfrs Ireland £Irl Italy Lit France FF Greece DR A. SUGAR  100 kg  17.01 A O 2,51 2,83 17.01 B (J) 2,10 2,36 2,386 1,994 0,657 5 629 25,77 2 421,9 0,549 4 704 21,54 2 024,0 by 1 °/o of sucrose content and by 100 kg net of that product (') 17.02 ex D II ( 5) 17.02 E 17.02 F I (') 21.07 F IV 0,0251 0,0251 0,0251 0,0251 0,0283 0,0283 0,0283 0,0283 0,0239 0,0239 0,0239 0,0239 0,0066 0,0066 0,0066 0,0066 56,29 56,29 56,29 56,29 0,2577 0,2577 0,2577 0,2577 24,219 24,219 24,219 24,219 B. ISOGLUCOSE for 100 kg on dry matter  17.02 D I 21.07 F III 2,51 2,51 2,83 2,83 2,386 0,657 2,386 0,657 5 629 5 629 25,77 25,77 2 421,9 2 421,9 (') No monetary compensatory amount shall be applied to sugar and isoglucose exported to non-member countries pursuant to Article 26 of Regulation (EEC) No 1785 / 81 . (2 ) Flor flavoured or coloured sugars the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (} ) Where the yield of the raw sugar differs from that of the stan ­ dard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (4) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2 ) of Regu ­ lation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . ( 5) Other sugars and syrups excluding sorbose . (*) Caramelized sugars falling within heading No 17.01 . 12 . 4 . 86 Official Journal of the European Communities No L 98 /25 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands DenmarkI UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/ 100 kg Fl/ 100 kg Dkr/ 100 kgI £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg 17.04 D I a) 0 0 1,170 0 2 761 12,64 1 188,0 17.04 D I b) 1 0 0 0,725 0 1 711 7,83 735,9 17.04 D I b) 2 0 0 1,034 0 2 439 11,17 1 049,5 17.04 D I b) 3 aa) 0 0 1,342 0 3 168 14,51 1 363,0 17.04 D I b) 3 bb) 0 0 1,383 0 3 264 14,95 1 404,4 17.04 D I b) 4 0 0 1,604 0 3 785 17,33 1 628,6 17.04 D I b) 5 0 0 1,725 0 4 070 18,64 1 751,1 17.04 D I b) 6 0 0 1,846 0 4 355 19,93 1 873,6 17.04 D I b) 7 0 0 1,919 0 4 528 20,73 1 948,3 17.04 D I b) 8 0 0 « 2,040 0 4 813 22,03 2 070,7 17.04 D II a) 3,74 4,21 2,326 0 5 491 21,30 2 362,1 17.04 D II a) ( ,3 ) 3,00 3,37 1,900 0 4 484 17,81 1 929,1 17.04 D II b) 1 3,35 3,78 2,187 0 5 162 19,79 2 220,4 17.04 D II b) 1 H 2,61 2,94 1,761 0 4 155 16,30 1 787,4 17.04 D II b) 2 3,82 4,31 2,603 0 6 143 24,29 2 643,0 17.04 D II b) 2 (u) 3,08 3,47 2,177 0 5 136 20,80 2 210,0 17.04 D II b) 3 3,52 3,96 2,572 0 6 072 24,92 2 612,2 17.04 D II b) 3 ( ,3 ) 2,96 3,33 2,253 0 . 5 317 22,30 2 287,4 17.04 D II b) 4 2,82 3,18 2,303 0 5 433 23,34 2 337,6 17.04 D II b) 4 ( 13 ) 2,52 2,84 2,132 0 5 031 21,94 2 164,4 18.06 B I 0 0 1,177 0 2 776 11,03 1 194,2 18.06 B II a) 3,35 3,77 2,110 0 4 981 18,40 2 143,1 18.06 B II a) ( 15 ) 2,83 3,19 1,813 0 4 280 , 15,96 1 841,3 18.06 B II b) 4,86 5,48 2,987 0,823 7 052 25,57 3 033,8 18.06 B II b) ( 1S ) 4,07 4,59 2,535 0 5 984 21,87 2 574,5 18.06 C I 3,43 3,87 2,078 0 4 906 18,24 2 110,6 18.06 C I ( 13 ) 2,62 2,96 1,609 0 3 798 14,40 1 634,2 18.06 C II a) 1 0 0 0,966 0 2 280 10,44 980,9 18.06 C II a) 2 0 0 1,181 0 2 786 12,76 1 198,8 18.06 C II b) 1 2,63 2,96 1,985 0 4 684 19,34 2 015,3 18.06 C II b) 1 ( ,5) 0 0 1,751 0 4 130 17,42 1 777,1 18.06 C II b) 2 3,26 3,67 2,350 0 5 547 22,33 2 386,4 18.06 C II b) 2 0 3) 2,66 3,00 2,009 0 4 741 19,54 2 040,0 18.06 C II b) 3 3,90 4,39 2,682 0 6 329 24,76 2 722,9 18.06 C II b) 3 ( 13 ) 3,09 3,48 2,213 0 5 221 20,92 2 246,5 18.06 C II b) 4 4,66 5,24 3,120 0,860 7 364 28,35 3 168,2 18.06 C II b) 4 ( 13 ) 3,62 4,08 2,524 0 5 954 23,46 2 561,9 18.06 D I a) O 7,90 8,89 4,692 1,293 11 069 38,94 4 762,8 18.06 D I b) O (8) 7,90 8,89 4,692 1,293 11 069 38,94 4 762,8 18.06 D II a) 1 3,15 3,54 2,243 0 5 294 21,17 2 277,5 18.06 D II a) 1 ( 13 ) 2,55 2,87 1,902 0 4 488 18,38 1 931,1 No L 98 /26 Official Journal of the European Communities 12 . 4 . 86 Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France , Greece DM/100 kg Fl/ 100 kg Dkr/ 100 kgI £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/ 100 kg FE/ 100 kg Dr/100 kg 18.06 D II a) 1- H 2,79 3,14 2,037 0 4 805 19,48 2 067,5 18.06 D II a) 2 (8 ) 3,15 3,54 2,243 0 5 294 21,17 2 277,5 18.06 D II a) 2 (8 ) ( 13 ) 2,55 2,87 1,902 0 4 488 18,38 1 931,1 18.06 D II a) 2 (8 ) ( 1S ) 2,79 3,14 2,037 0 4 805 19,48 2 067,5 18.06 D II b) 1 10,94 12,31 6,428 1,770 15 173 53,16 6 527,2 18.06 D II b) 1 ( ,3 ) 7,79 8,77 4,616 1,271 10 893 38,33 4 686,7 18.06 D II b) 1 ( 1S) 9,03 10,17 5,330 1,468 12 579 44,17 5 411,8 18.06 D II b) 2 ( 10) 5,52 6,23 3,666 1,010 8 652 33,10 3 722,5 18.06 D II b) 2 (") 4,26 4,81 2,941 0,810 6 941 27,16 2 986,3 18.06 D II b) 2 ( ») 10,94 12,31 6,428 1,770 15 173 53,16 6 527,2 18.06 D II b) 2 (") 7,79 8,77 4,616 1,271 10 893 38,33 4 686,7 18.06 D II b) 2 ( 15 ) 9,03 10,17 5,330 1,468 12 579 44,17 5 411,8 18.06 D II c) 1 ( 2) 18.06 D II c) 2 ( 2 ) 19.02 B II a) 4 aa) ( 6) 0 0 0,725 0 1 711 7,84 736,3 19.02 B II a) 5 aa) (*) 0 0 1,088 0 2 567 11,75 1 104,5 19.03 A ( 7) 2,59 2,92 1,838 0 4 336 19,85 1 865,6 19.03 B I ( 7) 2,59 2,92 1,838 0 4 336 19,85 1 865,6 19.03 B II ( 7) 0 0 1,517 0 3 580 16,39 1 540,5 19.04 0 0 0,947 0 2 234 10,23 961,2 19.08 B I a) 0 0 1,074 0 2 533 11,60 1 089,9 19.08 B I b) 0 0 1,933 0 4 559 20,87 1 961,7 19.08 B II a) 0 0 0 0 0 0 374,9 19.08 B II b) 1 0 0 0,906 0 2 138 9,79 919,8 19.08 B II b) 2 3,44 3,89 2,287 0 5 396 21,09 2 321,9 19.08 B II b) 2 ( ») 0 0 1,376 0 3 246 13,63 1 396,5 19.08 B II c) 1 0 0 1,121 0 2 644 12,11 1 137,8 19.08 B II c) 2 3,67 4,14 2,502 0 5 902 23,41 2 539,9 19.08 B II c) 2 ( ») 0 0 1,591 0 3 752 15,95 1 614,5 19.08 B II d) 1 0 0 1,443 0 3 404 15,59 1 464,8 19.08 B II d) 2 4,01 4,52 2,824 0,779 6 662 26,89 2 866,9 19.08 B II d) 2 (u) 2,45 2,77 1,913 0 4 512 19,43 1 941,5 19.08 B III a) 1 0 0 0,646 0 1 525 0 656,0 19.08 B III a) 2 3,87 4,36 2,372 0 5 598 21,10 2 408,6 19.08 B III a) 2 (") 0 0 1,233 0 2 910 11,78 1 251,9 19.08 B III b) 1 0 0 0,968 0 2 285 10,46 983,0 19.08 B III b) 2 3,61 4,07 2,349 0 5 543 21,76 2 385,1 19.08 B III b) 2 ( 13 ) 0 0 1,438 0 3 393 14,30 1 459,7 19.08 B III c) 1 0 0 1,505 0 3 551 16,26 1 527,9 19.08 B III c) 2 3,87 4,36 2,641 0 6 229 24,90 2 680,4 19.08 B III c) 2 (") 0 0 1,730 0 4 079 17,44 1 755,0 19.08 B IV a) 1 0 0 0,923 0 2 178 9,97 937,2 19.08 B IV a) 2 2,88 3,25 1,844 0 4 350 17,50 1 871,9 19.08 B IV a) 2 ( ») 0 0 1,236 0 2 917 12,53 1 255,0 19.08 B IV b) 1 0 0 1,153 0 2 720 12,45 1 170,4 19.08 B IV b) 2 3,68 4,14 2,368 0 5 585 21,95 2 403,3 19.08 B IV b) 2 ( 1J ) 0 0 1,457 0 3 435 14,49 1 477,9 19.08 B V a) 0 0 1,108 0 2613 11,97 1 124,6 19.08 B V b) 0 0 1,231 0 2 903 13,29 1 248,9 12 . 4 . 86 Official Journal of the European Communities No L 98 /27 Positive Negative CCT heading No Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/100 kg Fl/ 100 kg Dkr/ 100 kg\ £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg 21.07 C I 0 0 1,177 0 2 776 11,03 1 194,2 21.07 C II a) 3,35 3,77 2,110 0 4 981 18,40 2 143,1 21.07 C II a) ( ,s ) 2,83 3,19 1,813 0 4 280 15,96 1 841,3 21.07 C II b) 4,86 5,48 2,987 0,823 7 052 25,57 3 033,8 21.07 C II b) ( 1S ) 4,07 4,59 2,535 0 5 984 21,87 2 574,5 21.07 D I a) 1 9,86 11,11 5,756 1,586 13 580 47,09 5 843,3 21.07 D I a) 2 11,34 12,77 6,578 1,812 15 529 53,83 6 680,3 21.07 D I b) 1 0 0 0 0 0 0 519,4 21.07 D I b) 2 0 0 0,804 0 1 898 0 816,5 21.07 D I b) 3 10,08 11,35 5,847 1 611 13 803 47,85 5 938,1 21.07 D II a) 1 ( 4 ) 21.07 D II a) 2 (4) 21.07 D II a) 3 ( 4) 21.07 D II a) 4 (4 ) 21.07 D II b) ( 5) 21.07 G II a) 1 (8 ) O 2,52 2,84 1,462 0 3 451 11,96 1 484,5 21.07 G II a) 1 ( ¢) (') (w) 0 0 1,036 0 2 444 8,47 1 051,5 21.07 G II a) 1 ( 8 ) (') ( 15 ) 0 0 1,203 0 2 841 9,85 1 222,1 21.07 G II a) 2 aa) (8 ) (') 3,04 3,43 1,831 0 4 322 15,95 1 859,4 21.07 G II a) 2 aa) (8 ) (9) ( 13 ) 0 0 1,405 0 3 315 12,46 1 426,4 21.07 G II a) 2 aa) (8 ) (') ( ,s) 2,59 2,92 1,572 o ¢ 3 712 13,84 1 597,0 21.07 G II a) 2 bb) (8 ) (9) 3,30 3,72 2,016 0 4 758 17,94 2 046,8 21.07 G II a) 2 bb) (8 ) (') ( ») 2,56 2,88 1,590 0 3 751 14,45 1 613,8 21.07 G II a) 2 bb) ( 8 ) (9) ( ,5 ) 2,85 3,21 1,757 0 4 148 15,83 1 784,4 21.07 G II a) 2 cc) (8 ) (') 3,56 4,01 2,201 0 5 193 19,94 2 234,2 21.07 G II a) 2 cc) (8 ) (') ( 13 ) 2,82 3,17 1,775 0 4 186 16,45 1 801,2 21.07 G II a) 2 cc) (8 ) (9) ( 15 ) 3,11 3,50 1,942 0 4 583 17,83 1 971,8 21.07 G II b) 1 (8 ) (') 2,84 3,20 1,763 0 4 160 15,21 1 789,7 21.07 G II b) 1 (8 ) O ( 13 ) 0 0 1,337 0 3 153 11,72 1 356,7 21.07 G II b) 1 (8 ) O ( 15 ) 2,39 2,69 1,504 0 3 550 13,10 1 527,3 21.07 G II b) 2 aa) ( 8 ) (') 3,27 3,68 2,046 0 4 829 18,27 2 077,4 21.07 G II b) 2 aa) ( 8 ) (') ( 13 ) 2,53 2,84 1,620 0 3 822 14,78 1 644,4 21.07 G II b) 2 aa) ( 8 ) (') ( 1S ) 2,82 3,17 1,787 0 4 219 16,16 1 815,0 21.07 G II b) 2 bb) (8 ) (') 3,53 3,97 2,231 0 5 265 20,26 2 264,8 21.07 G II b) 2 bb) (8 ) (') ( ») 2,79 3,13 1,805 0 4 258 16,77 1 831,8 21.07 G II b) 2 bb) (8 ) (') (") 3,08 3,46 1,972 0 4 655 18,15 2 002,4 21.07 G II c) 1 (') (') 3,08 3,48 1,999 0 4 718 17,76 2 029,4 21.07 G II c) 1 (8 ) (') ( ,J ) 0 0 1,573 0 3 711 14,27 1 596,4 21.07 G II c) 1 (') (') ( ,s ) 2,63 2,97 1,740 0 4 108 15,65 1 767,0 21.07 G II c) 2 aa) (8 ) (') 3,60 4,07 2,368 0 5 589 21,75 2 404,3 21.07 G II c) 2 aa) (8 ) (") ( 13) 2,86 3,23 1,942 0 4 582 18,26 1 971,3 21.07 G II c) 2 aa) (8 ) (') ( 15 ) 3,15 3,56 2,109 0 4 979 19,64 .2 141,9 , 21.07 G II c) 2 bb) (8 ) O 3,80 4,29 2,507 0 5 916 23,24 2 544,8 21.07 G II c) 2 bb) (8) O (") 3,06 3,45 2,081 0 4 909 19,75 2 111,8 21.07 G II c) 2 bb) (8 ) C) ( 15 ) 3,35 3,78 2,248 0 5 306 21,13 2 282,4 21.07 G II d) 1 3,54 3,99 2,428 0 5 731 22,40 2 465,4 21.07 G II d) 1 (u) 2,80 3,15 2,002 0 4 724 18,91 2 032,4 21.07 G II d) 1 ( 1S ) 3,09 3,48 2,169 0 5 121 20,29 2 203,0 No L 98 /28 Official Journal of the European Communities 12 . 4 . 86 Positive Negative CCT heading No Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/100 kg Fl/ 100 kg Dkr/ 100 kgI £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg 21.07 G II d) 2 4,00 4,50 2,751 0,758 6 493 25,89 2 793,4 21.07 G II d) 2 ( 13 ) 3,26 3,66 2,325 0 5 486 22,40 2 360,4 21.07 G II d) 2 H 3,55 3,99 2,492 0 5 883 23,78 2 531,0 21.07 G II e) 4,21 4,75 3,073 0,846 7 251 29,35 3 119,3 21.07 G II e) (") 3,47 3,91 2,647 0 6 244 25,86 2 686,3 21.07 G II e) ( 15 ) 3,76 4,24 2,814 0,775 6 641 27,24 2 856,9 21.07 G III a) 1 5,04 5,68 2,924 0,805 6 902 23,93 2 969,0 21.07 G III a) 1 (n) 3,56 4,01 2,071 0 4 888 16,94 2 102,9 21.07 G III a) 1 ( 1S ) 4,14 4,67 2,407 0 5 681 19,69 2 444,1 21.07 G III a) 2 aa) 5,56 6,27 3,293 0,907 7 773 27,92 3 343,9 21.07 G III a) 2 aa) ( 13 ) 4,08 4,60 2,440 0 5 759 20,93 2 477,8 21.07 G III a) 2 aa) ( ,s ) 4,66 5,26 2,776 0,765 6 552 23,68 2 819,0 21.07 G III a) 2 bb) 5,82 6,56 3,478 0,958 8 209 29,91 3 531,3 21.07 G III a) 2 bb) ( 13 ) 4,34 4,89 2,625 0 6 195 22,92 2 665,2 21.07 G III a) 2 bb) ( ,5 ) 4,92 5,55 2,961 0,816 6 988 25,67 3 006,4 21.07 G III b) 1 5,36 6,04 3,225 0,888 7611 27,18 3 274,2 21.07 G III b) 1 ( ») 3,88 4,37 2,372 0 5 597 20,19 2 408,1 21.07 G III b) 1 ( 15 ) 4,46 5,03 2,708 0 6 390 22,94 2 749,3 21.07 G III b) 2 5,79 6,52 3,508 0,966 8 280 30,24 3 561,9 21.07 G III b) 2 ( 13 ) 4,31 4,85 2,655 0 6 266 23,25 2 695,8 21.07 G III b) 2 ( ,s ) 4,89 5,51 2,991 0,824 7 059 26,00 3 037,0 21.07 G III c) 1 5,60 6,32 3,461 0,953 8 169 29,73 3 513,9 21.07 G III c) 1 ( 13 ) 4,12 4,65 2,608 0 6 155 22,74 2 647,8 21.07 G III c) 1 ( 15 ) 4,70 5,31 2,944 0,811 6 948 25,49 2 989,0 21.07 G III c) 2 6,06 6,83 3,784 1,042 8 931 33,22 3 841,9 21.07 G III c) 2 ( 1 } ) 4,58 5,16 2,931 0,808 6 917 26,23 2 975,8 21.07 G III c) 2 ( 1S ) 5,16 5,82 3,267 0,900 7 710 28,98 3 317,0 21.07 G III d) 1 6,06 6,83 3,890 1,071 9 182 34,37 3 949,9 21.07 G III d) 1 ( ») 4,58 5,16 3,037 0,837 7 168 27,38 3 083,8 21.07 G III d) 1 O 5,16 5,82 3,373 0,929 7 961 30,13 3 425,0 21.07 G III d) 2 6,26 7,05 4,028 1,109 9 509 35,87 4 090,5 21.07 G III d) 2 ( I3 ) 4,78 5,38 3,175 0,875 7 495 28,88 3 224,4 21.07 G III d) 2 ( 15 ) 5,36 6,04 3,511 0,967 8 288 31,63 3 565,6 21.07 G III e) 6,40 7,21 4,212 1,160 9 942 37,85 4 276,8 21.07 G III e) ( ,3 ) 4,92 5,54 3,359 0,926 7 928 30,86 3 410,7 21.07 G III e) ( ,5 ) 5,50 6,20 3,695 1,018 8 721 33,61 3 751,9 21.07 G IV a) 1 7,56 8,52 4,385 1,208 10 352 35,89 4 453,5 21.07 G IV a) 1 ( 13 ) 5,34 6,01 3,107 0,856 7 331 25,42 3 154,4 21.07 G IV a) 1 ( ,5 ) 6,21 7,00 3,610 0,995 8 522 29,54 3 666,2 21.07 G IV a) 2 8,08 9,11 4,754 1,310 11 223 39,88 4 828,4 21.07 G IV a) 2 ( ,J ) 5,86 6,60 3,476 0,958 8 202 29,41 3 529,3 21.07 G IV a) 2 ( 15 ) 6,73 7,59 3,979 1,097 9 393 33,53 4 041,1 21.07 G IV b) 1 7,88 8,88 4,686 1,291 11 061 39,14 4 758,7 21.07 G IV b) 1 (u) 5,66 6,37 3,408 0,939 8 040 28,67 3 459,6 21.07 G IV b) 1 ( 15 ) 6,53 7,36 3,911 1,078 9 231 32,79 3 971,4 21.07 G IV b) 2 8,21 9,26 4,923 1,356 11 621 41,70 4 999,7 21.07 G IV b) 2 C 3) 5,99 6,75 3,645 1,004 8 600 31,23 3 700,6 21.07 G IV b) 2 ( 15 ) 6,86 7,74 4,148 1,143 9 791 35,35 4 212,4 21.07 G IV c) 8,12 9,16 4,922 1,356 11 619 41,69 4 998,4 12 . 4 . 86 Official Journal of the European Communities No L 98 /29 Positive Negative CCT heading No Germany Netherlands DenmarkI UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/ 100 kg Fl/ 100 kg Dkr/ 100 kg\ £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg 3,644 4,147 6,578 4,660 5,415 6,670 4,752 5,507 6,793 4,875 5,630 1,011 1,804 1,441 2,566 1,111 1,011 1,804 1,441 2,566 21.07 G IV c) (") 21.07 G IV c) ( 15 ) 21.07 G V a) 1 21.07 G V a) 1 (") 21.07 G V a) 1 C 5 ) 21.07 G V a) 2 21.07 G V a) 2 (") 21.07 G V a) 2 ( 15 ) 21.07 G V b) 21.07 G V b) ( 13 ) 21.07 G V b) ( ,s ) 21.07 G VI to IX C) 29.04 C III a) 1 29.04 C III a) 2 29.04 C III b) 1 29.04 C III b) 2 35.05 A 38.19 T I a) 38.19 T I b) 38.19 T II a) 38.19 T II b) 5,90 6,77 11,34 8,00 9,32 11,47 8,13 9,45 11,57 8,23 9,55 0 0 0 2,70 0 0 0 0 2,70 6,65 7,64 12,77 9,02 10,50 12,92 9,17 10,65 13,02 9,27 10,75 0 0 0 3,04 0 0 0 0 3,04 1,004 8 598 31,22 3 699,3 1,143 9 789 35,34 4 211,1 1,812 15 529 53,83 6 680,3 1,284 10 997 38,13 4 731,6 1,492 12 782 44,31 5 499,3 1,837 15 747 54,83 6 774,0 1,309 11 215 39,13 4 825,3 1,517 13 000 45,31 5 593,0 1,871 16 036 56,15 6 898,3 1,343 11 504 40,45 4 949,6 1,551 13 289 46,63 5 717,3 0 2 386 10,93 1 026,8 0 4 257 19,49 1 831,5 0 3 399 15,56 1 462,6 0 6 054 27,72 2 604,8 0 2 622 12,01 1 128,3 0 2 386 10,93 1 026,8 0 4 257 19,49 1 831,5 0 3 399 15,56 1 462,6 0 6 054 27,72 2 604,8 No L 98 /30 Official Journal of the European Communities 12 . 4 . 86 (') In the case of goods not containing added whey, lactose, casein or caseinates the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk contained in such goods . However, where the monetary compensatory amount re ­ sulting from this calculation is greater than that fixed above, the latter shall be applied . (2) Amounts applicable as appropriate on goods falling within subheadings 21.07 G VI to IX . (4) At the time of the completion of customs formalities , the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods,  the added whey and/or lactose and/or casein and/or caseinates content and the lactose content of the added whey, per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( 5 ) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amount applied when such products are traded as such . (6) These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 7) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar products . (") If the product contains added whey and/or lactose and/or casein and/or caseinates no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quan ­ tities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034 /80 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. However, if compensatory amounts have to be charged, the amounts fixed shall apply normally. C) The first and second parts of note (8 ) shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 10) Preparations for the manufacture of chocolate or chocolate milk crumb, containing more than 6,5 % but less than 1 1 % by weight of milkfats , more than 6,5 % but less than 15 % by weight of cocoa, and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces . (") Amount applicable to chocolate milk crumb as defined in note (10) above, if it contains reduced-price butter under the Regulations given in note ( 4) to Part 5 of this Annex. (n) Amount applicable to products other than those falling under notes (10), (") above and ("), ( 15) below. ( 13 ) Amount applicable to products other than those falling under note (15 ) below, if they contain reduced-price butter under the Regulations given in note ( 4 ) to Part 5 of this Annex. ( 1S) Amount applicable to ice-cream and to preparations for making ice-cream and similar edible products called 'ice-mix', if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex . 12 . 4 . 86 Official Journal of the European Communities No L 98 /31 ANNEX II Monetary coefficients Products Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland  Beef and veal 0,982 0,982 1,066 1,065 1,063 1,405 1,015  Milk and milk products 0,971 0,971 1,066   1,065 1,047 1,405 1,015 II  Pigmeat 0,982 0,982 1,066   1,065 1,047 1,405 1,015 Il  Sugar 0,982 0,982 1,066   1,065 1,063 1,405 1,015 Il  Cereals 0,976 0,976 1,066   1,065 1,063 1,405 1,015I  Eggs and poultry and albumins 0,982 0,982 1,066   1,065 1,063 1,405 1,015I  Wine \\I-I-I 1,030 1,012 1,370  I  Processed products (Regulation (EEC) No 3033 / 80): I  to be applied to charges 0,982 0,982 1,066   1,065 1,063 1,405 1,015I  to be applied to refunds : III\\II\\I  cereals 0,976 0,976 1,066   1,065 1,063 1,405 1,015\  milk 0,971 0,971 1,066   1,065 1,047 1,405 1,015\  sugar 0,982 0,982 1,066   1,065 1,063 1,405 1,015 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit = 2,97570 Bfrs/Lfrs 1 £ (UK) = 70,8576 Bfrs/Lfrs 1 £ (Irl) = 61,2606 Bfrs/Lfrs 0,536979 Dkr 12,7866 Dkr 11,1072 Dkr 0,145960 DM 3,47560 DM 2,99926 DM 0,464708 FF 11,0656 FF 9,76610 FF 0,164358 F1 3,91368 F1 3,37938 F1 0,0479083 £ (Irl) 1,14079 £ (Irl) 0,876648 £ (UK) 0,0419959 £ (UK) 2 381,19 Lit 2 087,32 Lit 9,07893 Dr 216,185 Dr 189,508 Dr